In re Southern Colonial Investment, Inc., Claude Kirkpatrick and Wayne D. Swenson, Sr., applying for writs of certiorari and stay order. Parish of East Baton Rouge. Nos. 167 and 170.
Granted in part. The suspensive appeal in No. 14,005 is reinstated. The delay for applying for a new trial commenced on March 26,1980 and expired on April 3,1980. The delay for a suspensive appeal commenced on April 4,1980, and relator’s filing of the petition for appeal and furnishing of security on April 29, 1980 timely perfected the suspensive appeal. Otherwise, the writ is denied.